El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Por escritura pública de 28 de mayo de 1897, Don Joaquín Moreno, que ya anteriormente había constituido a favor de Don Víctor Martínez y Martínez hipoteca sobre una finca de su propiedad, sita en el barrio de Guatemala del término municipal de San Sebastián, para asegurar el pago de 4,630 pesos que le adeudaba, amplió dicha hipoteca a la suma de 1,700 pesos con 63 centavos que posteriormente había recibido del mismo Martínez y a 2,000 pesos más para gastos y costas en caso de litigio, habiéndose inscrito aquella escritura el 12 de agosto de 1897 en el Registro de la Propiedad de Aguadilla *504al folio 123 vuelto del tomo 7°. de San Sebastián, finca 444 inscripción 4a.
Posteriormente a la hipoteca de que se deja hecho mérito o sea en 30 de marzo de 1898, se tomó en el mismo registro anotación preventiva de suspensión de anotación de embargo, letra A, sobre la finca hipotecada y otras dos de Don Joaquín Moreno, que el Juzgado de Ia. Instancia de Mayagüez había decretado para responder de la cantidad de 2,000 pesos con intereses y de 800 más para costas en diligencias de recono-cimiento de firma y embargo preventivo seguidas por Doña María Moreno de Ramírez contra Don Joaquín Moreno ante dicho Juzgado.
La anotación de suspensión quedó convertida en definitiva por nueva anotación, letra B.
Años después, por escritura inscrita en el Registro de la Propiedad de Aguadilla con fecha 4 de febrero de 1900 (ins-cripción 5a. de la finca 444), el deudor dueño de ella, Don Joaquín Moreno, la adjudicó a su acreedor Don Víctor Mar-tínez en pago del crédito hipotecario que le estaba adeudando, y en dicha inscripción se hizo constar quedaba cancelada la hipoteca por consolidación y afecta solamente la finca a la anotación letra B, adquiriéndola Martínez a título de adju-dicación en pago sin condición alguna que limitara las facul-tades del adquirente, según palabras consignadas en el asiento de inscripción.
Por nota marginal a la inscripción 5a. de dominio a favor de Don Víctor Martínez, se hizo constar por el registrador en 7 de abril de 1903, que dicha inscripción 5a. quedaba cance-lada por haberse adjudicado la finca a Doña María Moreno de Ramírez en el ejecutivo que en cobro de pesos había se-guido contra Don Joaquín Moreno anterior dueño de la misma y haberse ordenado la cancelación por la Corte de Distrito de Mayagüez en resoluciones de 1°. de mayo de 1902 y 5 de marzo de 1903.
En 22 de julio de 1903 fue inscrita en el mismo registro de la propiedad (inscripción 6a. de la finca 444), la adjudica-*505ción de ella a Doña María Moreno de Ramírez por la Corte de Distrito de Mayagüez en auto de 12 de noviembre de 1901 en pago del cr,edito que le adeudaba Don Joaquín Moreno.
Los hechos expuestos han sido alegados por Don Víctor Martínez y Martínez en instancia que presentó al Registrador de la Propiedad de Agnadilla en 11 de marzo del corriente año y que anteriormente había presentado y retirado, cuya instancia contiene la siguiente súplica:
“Suplico de V. H. Sr. Registrador, proceda a extender la corres-pondiente nota al margen de la inscripción 4a'. de la referida finca (la descrita en dicha instancia) de incumplimiento de condición suspen-siva por haber cesado la suspensión de sus efectos y quedar vigente dicha inscripción 4a. por las razones expuestas en la nota marginal de 7 de abril de 1902 de la inscripción 5a. y las demás razones contenidas en la inscripción 6a. y cuyos efectos quedaron suspendidos en virtud de la anotación letra A e inscripción 5a., de acuerdo con el artículo 16 de la Ley Hipotecaria 143 y 178 de su Reglamento, la Resolución de la Dirección General de los Registros de la Propiedad y Notariado de España de 28 de junio de 1881 y demás disposiciones aplicables y pertinentes al caso. ’ ’
El registrador denegó la anterior pretensión por medio de nota que copiada a la letra dice así:
“No admitida la extensión de la nota solicitada en la precedente instancia: Ia. por no aparecer de la inscripción cuarta de la finca alu-dida ni de ninguna de las anteriores, la existencia de condición suspen-siva alguna de cuyo cumplimiento o incumplimiento dependa la efi-cacia de la ampliación de hipoteca que motivó dicha inscripción, ha-biéndose constituido la hipoteca, en todo caso, bajo condición resolu-toria; y no pudiendo estimarse como condición suspensiva la anota-ción de embargo preventivo letra A a favor de Doña María Moreno de Ramírez, como parece deducirse del párrafo tercero de la instancia, no procede la nota de que trata el artículo diez y seis de la Ley Hipo-tecaria; 2a. porque la solicitud que previene el artículo 178 del Reglá-mento Hipotecario, que deberá ser firmada por ambas partes, es para el caso de que proceda la nota de que habla el artículo 143 de la ley si ocurriere cualquiera de los extremos previstos en el párrafo 1°. del artículo 142 de dicha ley, en ninguno de los cuales se encuentra la ■hipoteca de referencia; 3°. porque la nota prevista en el artículo 143 *506del reglamento citado, se refiere a la cancelación de anotaciones caso de inscribirse a favor de tercero el derecho que se aseguró por la anota-ción; 4a. porque refiriéndose la Resolución de la Dirección de los, Registros citada a contratos otorgados bajo condición suspensiva, no es aplicable al caso por el 'motivo expuesto en el párrafo 1°. de esta nota. No extendiéndose nota preventiva por no estar este caso, com-prendido en la ley sobre recursos contra las Resoluciones de los Registradores. Aguadilla, a tres de abril de mil novecientos doce. Entre líneas, o incumplimiento. — Vale.—El Registrador, Rafael Ti-rado Verifier.”
Esa nota lia sido. recurrida por Don Víctor Martínez y Martínez para ante esta Corte Suprema y en virtud de tal recurso está sometida a nuestra consideración.
Los hechos alegados por Martínez al Registrador de la. Propiedad de Aguadilla aparecen justificados por la certifi-cación elevada por dicho registrador en cumplimiento de orden de esta corte y son los mismos que sirvieron de funda-mento a un recurso de queja que el propio Martínez formuló' hace nueve años contra el mismo registrador, solicitando que se declarara nula la cancelación de la inscripción de dominio-de la finca de que se trata a su favor y vigente tal inscripción de dominio, cuyo recurso terminó por resolución de veinte de abril de 1903, por la que se dispuso que acudiera Martínez a usar de su derecho donde y como correspondiera, de cuya resolución pidió' reconsideración Martínez, volviendo a soli-citar que se decretara la nulidad de la cancelación o en su defecto que se dispusiera que la inscripción de la adjudicación de la finca a Doña María Moreno se verificara de conformidad con el artículo 9°. de la Ley Hipotecaria, o sea con el gravamen de la hipoteca constituida por Don Joaquín Moreno a. favor de Don Víctor Martínez, pretensiones que el tribunal desestimó en resolución de 27 de junio de 1903, por el funda-mento de que la nulidad de las cancelaciones practicadas por los registradores de la propiedad no puede decretarse en la vía gubernativa sino por los tribunales de justicia y en el juicio declarativo correspondiente, y por carecer de compe-. *507tencia este Tribunal Supremo para resolver gubernativa-mente sobre la segunda pretensión de Don Víctor Martínez.
Véase Martínez v. El Registrador de la Propiedad, 4 P. R. R., 90.
Parécenos que lo que pretende Martínez en su instancia al Registrador de Aguadilla, aunque de una manera embo-sada, es que se consigne en el registro, mediante la correspon-diente nota al margen de la inscripción de su derecho hipote-cario sobre la finca de que se trata, la vigencia de dicho cré-dito hipotecario que según la inscripción 5a. de dominio de dicha finca a favor de Martínez, quedaba cancelada por con-solidación o sea por reunirse en una misma persona los con-ceptos de acreedor y deudor. Si tal es la pretensión de Martínez, no es posible acceder a ella en la vía gubernativa o sea por medio de una simple instancia, como la expresada, sin conocimiento y audiencia de Don Joaquín Moreno y de Doña María Moreno de Ramírez, de ios cuales, el primero adjudicó la finca a Martínez en pago de crédito hipotecario, y la se-gunda tiene inscrito en el registro a su favor el dominio de la misma sin estar afectada o gravada por la hipoteca ya can-celada de Martínez. La instancia de éste no puede prosperar por los propios fundamentos que esta corte tuvo en cuenta' al declarar sin lugar en su resolución de 27 de junio de 1903 el recurso de queja interpuesto por Don Víctor Martínez contra el Registrador de la Propiedad de Aguadilla.
Pero atendamos para la resolución en el presente caso a la letra de la súplica de Martínez al pedir se extienda la correspondiente nota de incumplimiento de condición suspen-siva al margen de la inscripción de su derecho hipotecario, sobre la finca de Don Joaquín Moreno.
Ese derecho hipotecario no se constituyó bajo condición alguna, de cuyo cumplimiento o incumplimiento dependiera su existencia y por tanto no hay términos hábiles para que se consigne en el registro el incumplimiento de condición sus-pensiva alguna. Pué adquirido en términos absolutos y su cancelación posterior no se debe a condición alguna inherente *508al contrato hipotecario, sino a cansas posteriores, cnya efi-cacia legal no puede ser materia de un recurso gubernativo.
Los textos legales y la resolución que invoca en su instan-cia el recurrente, no son atinentes al caso, como así lo revela su simple lectura.
Por las razones expuestas, sin perjuicio de los recursos que asistan a Don Víctor Martínez ante la corte de justicia competente y en el juicio correspondiente contra quien o quienes hubiere lugar, procede la confirmación de la nota recurrida de 3 de abril del corriente año.

Confirmada.

Jueces concurrentes: Sres. Asociados MacLeary, Wolf, del Toro y Aldrey.